[Cite as State v. Jennings, 2020-Ohio-5154.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                        :

                 Plaintiff-Appellee,                  :               No. 18AP-139
                                                                   (C.P.C. No. 16CR-1508)
v.                                                    :
                                                                 (REGULAR CALENDAR)
Obet Jennings, Jr.,                                   :

                 Defendant-Appellant.                 :



                                               D E C I S I O N

                                   Rendered on November 3, 2020


                 On brief: Ron O'Brien, Prosecuting                   Attorney,    and
                 Kimberly M. Bond, for appellee.

                 On brief: Timothy Young, Ohio Public Defender, and
                 Carly M. Edelstein, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

LUPER SCHUSTER, J.
        {¶ 1} Defendant-appellant, Obet Jennings, Jr., appeals from a judgment of the
Franklin County Court of Common Pleas denying his motion to vacate post-release control
and terminate supervision. For the following reasons, we affirm.
I. Factual and Procedural Background
        {¶ 2} On May 9, 2016, Jennings pleaded guilty to one count of vandalism, a
violation of R.C. 2909.05 and a fifth-degree felony. The trial court sentenced Jennings to a
jointly recommended six months in prison "to possibly run concurrent with PRC sanction
in Miami County, Ohio, case No. 2013CR-00011." (May 11, 2016 Entry at 1.) The trial court
also notified Jennings "of the applicable period of 3 years optional post-release control
No. 18AP-139                                                                                 2


pursuant to R.C. 2929.19(B)(3)(c), (d) and (e)." (Entry at 1.) Jennings did not directly
appeal.
         {¶ 3} In December 2017, Jennings filed a motion to vacate post-release control and
terminate supervision. He asserted he had been released from prison and was being
supervised under a post-release control sanction that was not properly imposed. The trial
court denied Jennings' motion to vacate.
         {¶ 4} Jennings timely appeals from the denial of his motion collaterally challenging
the judgment of conviction.
II. Assignment of Error
         {¶ 5} Jennings assigns the following error for our review:
                The trial court erred as a matter of law when it denied
                Mr. Jennings' motion to vacate his improperly imposed
                postrelease control.

III. Discussion
         {¶ 6} Jennings' sole assignment of error alleges the trial court erred in denying his
motion to vacate the imposed post-release control sanction. This assignment of error lacks
merit.
         {¶ 7} Jennings' post-conviction motion was barred by res judicata. "[A]ny issue
that could have been raised on direct appeal and was not is res judicata and not subject to
review in subsequent proceedings." State v. Saxon, 109 Ohio St. 3d 176, 2006-Ohio-1245,
¶ 16, citing State v. Hutton, 100 Ohio St. 3d 176, 2003-Ohio-5607, ¶ 37. The res judicata
doctrine does not, however, preclude a collateral challenge to a void judgment. State v.
Harper, __ Ohio St.3d __, 2020-Ohio-2913, ¶ 18. But the entry that Jennings collaterally
challenged was not void.
         {¶ 8} In Harper, the Supreme Court of Ohio "reevaluate[d] the basic premise of
[its] void-sentence jurisprudence" and clarified this unsettled area of law with the following
guiding principle: "A sentence is void when a sentencing court lacks jurisdiction over the
subject-matter of the case or personal jurisdiction over the accused." Harper at ¶ 34, 42.
See also State v. Henderson, __ Ohio St.3d __, 2020-Ohio-4784, ¶ 27 ("A sentence is void
only if the sentencing court lacks jurisdiction over the subject matter of the case or personal
jurisdiction over the accused."). Thus, when the sentencing court has jurisdiction to act,
No. 18AP-139                                                                              3


sentencing errors "render the sentence voidable, not void, and the sentence may be set aside
if successfully challenged on direct appeal." Harper at ¶ 42. Because the trial court had
subject-matter jurisdiction in the case and personal jurisdiction over Jennings, any
sentencing error committed by the trial court relating to the imposition of a post-release
control sanction would have made the judgment voidable, not void. Id. at ¶ 43. And this
alleged error could have been raised in a direct appeal. Id. Consequently, Jennings' motion
to vacate was barred by res judicata.
       {¶ 9} Because the trial court did not err in denying Jennings' motion to vacate, we
overrule his sole assignment of error.
IV. Disposition
       {¶ 10} Having overruled Jennings' sole assignment of error, we affirm the judgment
of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                       BROWN and BEATTY BLUNT, JJ., concur.